


Exhibit 10(c)
[banklogo.jpg]


April 14, 2011


Gary G. Lynch
New York, New York




Dear Gary:


We are pleased that you are considering joining Bank of America Corporation (the
“Company” or “Bank of America”) in New York, New York. This letter confirms the
terms of our offer with respect to your planned employment. You will join the
Company as the Global Chief of Legal, Compliance and Regulatory Relations,
reporting to the Chief Executive Officer of the Company. The details of our
offer are outlined below.


Anticipated Start Date


•
We anticipate that your first day of employment will be September 1, 2011 or
such earlier date that is permitted by your current employer and that you begin
work upon (the date your employment with the Company commences, “Start Date”).



Compensation


Signing Bonus


•
You will receive a one-time signing bonus of One Hundred Fifty Thousand Dollars
($150,000) within thirty (30) days of your Start Date (“Signing Bonus”). This
Signing Bonus is being paid to encourage you to accept our offer and to begin
your employment with the Company on an expedited basis. This Signing Bonus
payment must be repaid to the Company within thirty (30) days should you
voluntarily terminate your employment within twelve (12) months of your receipt
of payment as is reflected in the attached Reimbursement Agreement For Signing
Bonuses.



Equity and Non-Equity Incentive Award Buyout Paid in Stock and Long-Term Cash


•
To buy out the equity-based awards of your current employer that would be
forfeited by you or canceled in connection with your departure from your current
employer, commencement of your employment with Bank of America, or execution of
this letter agreement, you will receive an award of Restricted Stock Units (the
“RSU Award”) under the Bank of America Key Associate Stock Plan valued as of the
closing stock price on the Start Date or, if earlier, the date of forfeiture of
such awards, provided you submit to your Staffing contact reasonable
documentation to validate your loss or forfeiture. There will be no change in
this value after the grant date based on the performance of the equity forfeited
upon your departure from your current employer.



•
To buy out the incentive awards that are not based on your current employer
equity and that would be forfeited or canceled in connection with your departure
from your current employer, commencement of your employment with Bank of
America, or execution of this letter agreement, you will receive a Long-Term
Cash award (the “LTC Award”) valued as of the Start Date or, if earlier, the
date of forfeiture of such awards payable in cash as described below, provided
you submit to your Staffing contact reasonable documentation to validate your
loss or forfeiture. There will be no change in this value after the grant date
based on the performance of the non-equity investments forfeited upon your
departure from your current employer.


Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




•
The grant date for the RSU Award and the LTC Award will be the later of the (1)
first business day following your Start Date, and (2) first business day after
you submit to the Company reasonable documentation to validate your loss or
forfeiture from your current employer as required under this letter.



•
The RSU Award and LTC Award will become earned and vested in accordance with the
terms and schedule provided in the respective award agreements.



•
The impact of termination of employment on your RSU Award or LTC Award will be
as set forth in your RSU Award Agreement and your LTC Award Agreement,
respectively. You will receive a detailed package related to these awards
shortly after the grant date. This package will include your RSU Award Agreement
and LTC Award Agreement, which contain the specific terms of your awards,
including vesting and forfeiture provisions, and will in all events be the
governing document for your awards, and shall be substantially identical to the
form agreements for the RSU Award and LTC Award that are attached to this
letter.



Base Salary


•
You will receive a base salary of $850,000, payable on a semi-monthly basis in
accordance with the Company's normal payroll practices.



Performance Incentive Awards


•
You will be eligible to participate in one of the Company's discretionary
performance incentive plans. Performance incentive awards granted under the plan
(“Performance Incentive Awards”) acknowledge exceptional performance and are
intended to attract and retain top talent for the Company.



•
For performance year 2011, you will be eligible to receive a Performance
Incentive Award with a target value of $6,150,000, pro-rated based on the number
of days you are employed with the Company in 2011. Notwithstanding the
immediately preceding sentence, if your Start Date is on or before June 30,
2011, your performance year 2011 Performance Incentive Award will not be
pro-rated based on your Start Date.



•
This target award is not a commitment for an award in any particular dollar
amount. The actual value of such award will be determined by management and
reviewed and approved by the Board of Director's Compensation and Benefits
Committee (the “Committee”) and therefore could be greater or less than the
stated target amount based upon: [i] your overall level of performance and the
satisfactory performance of your job objectives; [ii] the performance and
contributions of your line of business and / or group; and [iii] the overall
success of the Company.



•
In order to be eligible to receive a Performance Incentive Award, you must
remain continuously employed by the Company or any of its affiliates in good
standing through the date the award is actually granted. Performance Incentive
Awards are generally granted in February following the close of the applicable
performance year.



•
Although generally granted in February following the close of the applicable
performance year, a portion of this award is offered to you as incentive to
encourage you, as a valued associate, to remain employed by the Company.
Therefore, the Performance Incentive Award may be granted in any combination of
cash, a long term cash award, restricted stock shares / units or other forms of
compensation, and will be valued according to the Company's method of valuing
all forms of compensation. The Company reserves the right in its sole discretion
to change or modify the manner or mode of delivering such compensation for a
performance year, including the right to grant awards in any form that Bank of
America, in its sole discretion, deems equivalent. In regard to the form in
which performance incentive awards are delivered (including, without limitation,
vesting), you shall be treated no less favorably than other executive officers
reporting directly to the Chief Executive Officer (“Senior Executives”).


 
2
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




•
Any award made as part of your Performance Incentive Award is subject to the
terms and conditions of the applicable plan document and individual award
agreement, if any, and the Equity Award Retirement Eligibility terms set forth
below in this offer letter. The Company reserves the right to amend, modify or
terminate any of its plans or programs at any time in its sole discretion;
provided, however, that any such amendment, modification or termination shall
not adversely affect your rights under any award previously granted to you
without your consent or your right to Equity Award Retirement Eligibility, and
shall comply with Section 409A (as defined below).



Detrimental Conduct and Clawback


•
You will not be eligible to be paid the described financial commitments if you
engage in “Detrimental Conduct”. In addition, to the extent allowed by and
consistent with applicable law and any applicable limitations period, if it is
determined at any time that you have engaged in Detrimental Conduct, the Company
will be entitled to recover from you in its sole discretion, any and all
component(s) of the financial commitments described herein.



•
Detrimental Conduct means (A) any conduct that would constitute “Cause” [(as
defined below)] or (B) any one of the following: [i] any act or omission by you
resulting or intended to result in personal gain at the expense of the Company;
[ii] the improper disclosure by you of proprietary, privileged or confidential
information of the Company or a Company client or former client or breach of a
fiduciary duty owed to the Company or a Company client or former client; [iii]
improper conduct by you including, but not limited to, fraud, unethical conduct,
falsification of Company records, unauthorized removal of Company property or
information, intentional violation or negligent disregard for the Company's
policies, rules and procedures, insubordination, theft, violent acts or threats
of violence, unauthorized possession of controlled substances on the property of
the Company, conduct causing reputational harm to the Company or its clients, or
the use of the Company's property, facilities or services for unauthorized or
illegal purposes; [iv] the performance by you of your employment duties in a
manner deemed by the Company to be grossly negligent; [v] the commission of a
criminal act by you, whether or not performed in the workplace, that subjects,
or if generally known, would subject the Company to public ridicule or
embarrassment; [vi] your taking or maintaining trading positions that result in
a need to restate financial results in a subsequent reporting period or that
result in a significant financial loss to the Company during or after your
employment with the Company.



Eligibility for Participation in Other Benefit or Incentive Plans


•
You will be or may become eligible for other benefit or incentive plans as
adopted by the Company from time to time. The terms of these plans shall be
determined by the Company or as thereafter amended. Any grants or awards made in
accordance with these plans shall be governed by the terms of the applicable
plans and the grant or award agreement provided to you at the time of issuance.
You will receive perquisites generally no less favorable than those provided to
other Senior Executives and shall travel at a level of transportation and
accommodation generally no less favorable than provided for other Senior
Executives.



Equity Award Retirement Eligibility


•
Notwithstanding any language elsewhere in this letter to the contrary, should
you voluntarily terminate your employment on or after the second anniversary of
your Start Date, or if the Company should terminate your employment for any
reason other than for “Cause” (as defined below) on or after the second
anniversary of your Start Date, any outstanding equity award(s) and any
long-term cash awards previously made to you by the Company will continue to
vest and be paid out per the original schedule in the award agreement(s) (and
with respect to option or stock appreciation right awards, if any, remain
exercisable during their original term), subject to your compliance with any and
all covenants and other terms and conditions of the applicable award
agreement(s) and execution by you of a General Release Agreement which shall be
delivered to you by the Company within ten (10) business days following your
termination of employment and executed by you within twenty-five (25) calendar
days following delivery in a form to be determined by the Company within its
reasonable discretion.


 
3
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




No Other Financial Commitments


Other than as expressly stated in this letter, you acknowledge that the Company
has not extended to you any further bonus or incentive-related commitments. You
further acknowledge and understand that with regard to all future bonus or
incentive-related commitments, to be effective and binding on the Company, these
commitments must be expressly and specifically agreed to in writing, and signed
by an authorized officer of the Company.


Payments Subject To Withholdings & Deductions
    
The amount of any payment made to you by the Company under the terms of this
letter will be reduced by any required withholdings and other authorized
employee deductions as may be required by law or as you have elected under the
applicable benefit plans.


Cause


For the purposes of this letter, Cause shall mean: [i] your knowing act of fraud
or dishonesty in the course of your employment; [ii] your conviction of (or a
plea of no contest with respect to) a crime constituting a felony; [iii] your
act or omission which causes you or the Company to be in violation of federal or
state securities laws, rules or regulations, and / or the rules of any exchange
or association of which the Company is a member, including statutory
disqualification; [iv] your failure to perform your essential job duties where
such failure is injurious to the Company, its business interests or its
reputation under circumstances where you have not remedied such failure or
deficiency within thirty (30) days of the Company's delivery to you of written
notice describing the nature of such failure or deficiency, provided such
failure or deficiency can be cured; [v] your material breach of any written
policy applicable to your employment with the Company including, but not limited
to, the Bank of America Corporation Code of Ethics and General Policy on Insider
Trading; or [vi] your material violation of the Company's written
Confidentiality Agreement, a copy of which is being provided with this letter.


Notice and Non-Solicitation Restrictions


To further protect the Company's confidential and proprietary information
regarding the Company's client and employee relationships, your offer of
employment is further conditioned upon your agreeing to the following terms and
conditions.


Notice


•
You shall provide the Company with one hundred eighty (180) calendar days
advance written notice (the “Notice Period”) of your voluntary termination of
employment (unless the Company materially breaches this offer letter, in which
case such Notice Period shall be sixty (60) calendar days).



•
During the Notice Period, you will remain a Company employee and thus cannot
become an employee of any other employer. As such, you may be assigned whatever
duties and responsibilities (at a senior officer level), if any, the Company
decides. Additionally, during the Notice Period, any contact you have with
Company clients, potential clients and employees must be consistent with Bank of
America's business interests and not in aid of any third party, including a
subsequent employer. Any such contacts with clients and prospective clients must
be disclosed immediately to your manager. During the Notice Period, you will
continue to receive your base salary and certain benefits until separation, but
you will not receive any payments or distributions, or accrue any rights to
payments or distributions under the Company's discretionary performance
incentive plans, pro rata or otherwise; provided that, previously granted
incentive awards, including the RSU Award and the LTC Award will continue to
vest during the Notice Period.








 
4
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




Non-Solicitation Restrictions 1 


•
During your Notice Period, and for one hundred eighty (180) calendar days after
the expiration of the Notice Period, you shall not directly or indirectly induce
or solicit any employee working for the Company to terminate their employment
with the Company; and



•
During your Notice Period, and for one hundred eighty (180) calendar days after
the expiration of the Notice Period, you shall not directly or indirectly induce
or solicit any Company client to terminate or modify its relationship with the
Company.



Remedies


•
You agree that any breach or threatened breach of the Notice and
Non-Solicitation Restrictions will irreparably injure the Company, and money
damages will not be an adequate remedy. Therefore, you agree that in the event
of a breach or threatened breach of the Notice and Non-Solicitation
Restrictions, an injunction should be issued that prohibits you, to the extent
allowed by applicable law, from violating or threatening to violate the Notice
and Non-Solicitation Restrictions in this offer letter. This is not the
Company's only remedy; it is in addition to any other remedy available. Should
you not comply with these terms, whether or not you have provided the requisite
notice at the time of your resignation, you agree that the Company shall have
the right to enforce them by injunctive relief.



•
The terms and conditions of this offer letter, including but not limited to
Cause provisions and the Notice and Non-Solicitation Restrictions, do not change
your status as an at-will employee.



Benefits


•
You will be eligible to participate in the employee benefit plans and programs
that Bank of America offers to its associates, subject to the provisions of
those plans, and at the same level as other Senior Executives. These benefits
include, without limitation, a 401(k) plan, cash balance pension plan, and
health and other welfare benefits such as medical, dental, vision, life, and
long-term disability insurance. Bank of America also offers paid time off
benefits such as occasional illness days, short-term disability, and vacation.



•
You will be eligible to enroll in health care coverage the first of the month
after you have completed one full month of continuous service, not counting the
month you began working. For example, an associate whose employment begins
January 1 would be eligible to begin coverage on March 1. To further illustrate,
an associate who begins employment on May 25 would become eligible to
participate on July 1.



Should you need additional information regarding benefits or other associate
programs, feel free to contact the Personnel Center at 1.800.556.6044 (TDD
1.800.930.8044).


Indemnification


•
The Company agrees and confirms that your rights to indemnification shall be
governed by Bank of America's Certificate of Incorporation, By-Laws and
applicable law, and you shall be provided with the same Directors and Officers
Liability Insurance coverage as provided for other Senior Executives.













1 The non-solicitation restrictions referenced in this letter are intended to be
read harmoniously with similar restrictions contained in the Company's
Confidentiality Agreement. To the extent that the terms and conditions of the
Confidentiality Agreement are deemed more protective of the Company's interests,
those terms and conditions govern.

 
5
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




Other Terms & Conditions


•
“Interim Period.” Assuming that you accept and agree to the terms of this
letter, during the period which begins immediately after you sign and date this
letter, and ends upon your actual Start Date, you acknowledge and agree that
your employment with the Company has not yet begun. You further acknowledge and
agree that your employment with the Company will begin on the Start Date when
you start work for the Company. During the described interim period, this offer
remains subject to rescission / revocation by the Company, in its sole
discretion upon discovery of conduct or behavior by you which: [i] if you were
already in the Company's employ, would constitute Detrimental Conduct or Cause;
[ii] if you were already in the Company's employ, would constitute a breach of
the representations and warranties set out in this letter; or [iii] such other
behavior or conduct as is plainly and materially injurious to the Company, its
business interests or its reputation.



•
Employment At Will. The terms of this letter do not imply employment for any
specific period of time. Rather, as is the case with all employees within the
Company and Bank of America generally, your employment is at will. You have the
right to terminate your employment at any time with or without cause or notice,
unless it is otherwise required as stated herein, and the Company reserves for
itself an equal right, subject to the terms of this letter.



•
Background Checks. Any offer with Bank of America is contingent upon the
satisfactory completion of various background investigations that include
employment and education verification, a federal / national and county level
criminal conviction investigation, and a FINRA Pre-Hire review. Prior to the
issuance of this offer letter you were required to sign and return the Pre-Hire
Authorization, and Fair Credit Reporting Act forms. In addition, if you have not
already done so, please complete the background investigation authorization form
and return it promptly to your Recruiting contact. All information disclosed
must be accurate and complete. You will not be permitted to begin your
employment until a successful background investigation has been completed.



•
Confidentiality Agreement. This offer is specifically contingent upon your
signing the Company's standard form of Confidentiality Agreement, a copy of
which is being provided with this letter. Notwithstanding anything to the
contrary in the Confidentiality Agreement, nothing therein shall (A) prohibit
you from disclosing any information to the extent (i) disclosure is necessary
for claims relating to this letter or any other compensatory or other agreement
with the Company or to defend yourself in a lawsuit relating to your services
with the Company, (ii) disclosure is required by applicable law, a court order
or subpoena or an order from a governmental, regulatory or self-regulatory body,
or (iii) such information is already in the public domain and not as a result of
your violation of the Confidentiality Agreement, or (B) prohibit you from
retaining your personal items (including, without limitation, rolodex,
blackberry or similar device that was not purchased by the Company for your
business use) and any of your personal compensation statements and related
documents necessary for your tax calculations.



•
Proprietary Rights and Information Agreement. This offer is specifically
contingent upon your signing the Company's standard form of Proprietary Rights
and Information Agreement, a copy of which is being provided with this letter.



•
Company Policies and Procedures. You hereby agree that, effective from and after
your Start Date, you will adhere to the Company's policies and procedures
applicable to all employees generally, and / or applicable to your position and
function within the Company. Upon commencement of your employment, you will be
required to execute the Company's standard forms, including if you have not
already done so, the Bank of America Applicant Acknowledgment Form, and all
other forms and acknowledgements required of employees generally, provided that
any conflict between such forms and acknowledgments and the terms of this letter
shall be resolved in favor of this letter. These policies and procedures, which
you will receive in the context of your orientation, address, among other
things, the Bank of America Corporation Code of Ethics
(http://investor.bankofamerica.com/phoenix.zhtml?c=71595&p=irol-govconduct),
Incentive


 
6
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




Compensation Recoupment Policy, stock ownership guidelines, compliance rules and
regulations, insider trading, outside employment limitations, arbitration of
disputes, equal employment opportunity and sexual harassment and information
security policies. You should fully familiarize yourself with these policies and
procedures as they pertain to your employment. The Company reserves its full
discretion to change or modify its policies and procedures, or to adopt /
implement new policies.


•
Senior Executive Associate Investment and Pre-Clearance Policies. You should
also understand as a result of your employment with the Company you will be
subject to the Senior Executive Associate Investment and Pre-Clearance Policies
which will limit or restrict your ability to buy, sell or recommend securities,
including the Company's equity securities on behalf of yourself, your family and
other affiliated individuals and limit the broker dealers with whom you maintain
your accounts to those approved by the Company. These policies impose quarterly
black-out periods involving the Company's equity securities and require prior
notice and pre-approval of personal securities related activities. In addition,
you will also be subject to Section 16 of the Securities Exchange Act which,
among other things, will require that you report your holdings of the Company's
equity and derivative securities and any transactions in such securities. You
will receive additional information about these restrictions shortly after your
Start Date. You hereby agree that, effective from and after your Start Date, you
will adhere to and comply with the Company's Senior Executive Associate
Investment and Pre-Clearance Policies as directed by the Company. You also agree
that if requested, you will execute an online certification acknowledging your
receipt of and compliance with these policies and must similarly report all of
your brokerage accounts. Also, as an executive officer, you will be subject to
any applicable stock ownership guidelines.



You should also be aware that the Company has adopted a policy relating to
mutual fund advisory activities and mutual fund share sales, trading, clearing
and processing activities respecting (a) market timing of mutual funds, (b) late
trading of mutual funds, and / or (c) the dissemination of information
concerning Bank of America advised mutual fund portfolio positions. You hereby
agree that, effective from and after your Start Date, you will adhere to and
comply with the BAC Market Timing and Excessive Trading Prohibitions, which can
be found in the Bank of America Corporation Code of Ethics provided on the offer
acceptance Web site. Shortly after your Start Date, either through web-based
training via the Associate Learning Portal or through interactive voice response
system via telephone, you will asked to acknowledge that you have read,
understand and agree to comply with the Code and the Policy.


•
Immigration Reform and Control Act of 1986 - “Form I-9.” Any offer with Bank of
America is specifically contingent upon appropriate work authorization as
described below. To comply with the Immigration Reform and Control Act of 1986,
you are required to complete an I-9 form and provide documents confirming both
your identity and your employment eligibility. The completion of Form I-9 is a
two-step process which is outlined in the enclosed document entitled “Preparing
For Your First Day.” Under the law, your continued employment depends upon your
completion of the I-9 process. If you fail to complete the Form I-9 process
before your Start Date, Bank of America will be required to suspend your Start
Date until proper completion has been verified, or if circumstances warrant, to
revoke and rescind this offer. Please contact your recruiter or Staffing Manager
if you have any questions regarding the completion of the I-9 process.



•
IRC Section 409A. This offer letter is intended to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986 as amended (which, together
with the regulations promulgated thereunder and any rulings, notices or other
guidance issued by the Internal Revenue Service with respect thereto, is
collectively referred to herein as “Section 409A”) with respect to amounts, if
any, subject thereto and shall be interpreted and construed and shall be
performed by the parties consistent with such intent.



•
Disputes. This letter shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. With respect to any disputes, and any suit, action or other proceeding
arising from such dispute, relating to this letter or otherwise arising out of
your employment with us, each of the parties hereto irrevocably submits to the


 
7
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




exclusive jurisdiction of any court of competent jurisdiction sitting in New
York County, New York, and irrevocably and unconditionally waives any objection
to the laying of venue in such court. Each party hereto unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court as having been brought in an inconvenient
forum.


Outside Directorships


The Bank of America Corporation Code of Ethics provides basic guidelines of
business practice, and professional and personal conduct you are expected to
adopt and uphold as a Bank of America associate. You must avoid conflicts - or
even the appearance of conflicts - between personal interests and the interests
of Bank of America, its shareholders or customers. While it is impossible to
define every action that could be reasonably interpreted as a conflict of
interest, one area in which potential conflicts of interest may arise involves
your activities, employment or other relationships outside the Company.


In general, Bank of America discourages you from serving on a board of a
for-profit organization. Associates wishing to serve or continuing to serve as a
director of an organization that is not a wholly owned subsidiary of Bank of
America or its affiliates (“Outside Director” or “Outside Directorships2") must
receive prior approval to do so and must comply with the procedures outlined in
the Bank of America Outside Directorship Policy as well as any additional
policies in place for your business unit and the Bank of America Corporation
Code of Ethics.


The Company reserves the right to deny approval of any Outside Director position
in its sole discretion. Further, the Company may rescind any prior approval of
an Outside Directorship to avoid any actual or apparent conflict of interest, or
for any other reason deemed to be in the best interests of Bank of America.


If you hold any Outside Directorships in any organization prior to your Start
Date, you agree and represent to the Company that no later than fifteen (15)
business days prior to your Start Date you will have disclosed fully and
completely the nature and extent of your Outside Directorships to your Staffing
contact. Please provide the requested information on the attached Outside
Directorships Disclosure Form.


Further, in the event the Company denies approval of your Outside Director
position, you agree that you will as soon as practicable effect your resignation
from the Outside Directorship and promptly complete whatever additional
documentation may be required to effect your resignation(s).


Representations & Warranties


•
“Garden Leave” / Notice Period Obligations. Except as otherwise disclosed in
writing to the Company, by signing this letter, you represent to the Company
that other than the one hundred eighty (180) calendar day notice requirement
owed to your current employer, which the Company acknowledges and you have
agreed to adhere to, your acceptance of this offer and agreement to accept
employment with the Company under these terms will not conflict with, violate or
constitute a breach of any employment or other agreement to which you are a
party and that you are not required to obtain the consent of any person, firm,
corporation or other entity to accept this offer of employment. In recognition
of this 180-day notice period, your employment with the Company will commence on
or about September 1, 2011, or any such earlier date as you can demonstrate
release from this requirement.



•
Solicitation of Business and Former Colleagues. Except as otherwise disclosed in
writing to the Company, you further warrant and represent that you are not
subject to any restrictive covenants or other continuing obligations that in any
way restrict your ability to engage in or solicit any business of any type
engaged in by the Company, or to participate in any recruiting or staffing
efforts on behalf of the Company.









2 “Outside Directorships” include all directorships or board memberships or
committee memberships you hold at the time you sign this letter.

 
8
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------




•
Non-Disclosure of Confidential, Business and Proprietary or Trade Secret
Information. You further represent and agree that you will not knowingly use or
otherwise disclose any confidential, business and proprietary or trade secret
information obtained as a result of any prior employment, unless specifically
authorized to do so by your former employer(s). You should clearly understand
that this provision of this letter should be regarded as this Company's explicit
instruction for you not to use or disclose this information in breach and / or
violation of your representations and agreement.



•
Confidentiality. You agree that to the fullest extent permitted by law, the
circumstances surrounding the negotiation of, and the specific terms of this
letter, and any and all actions by the Company and you in accordance therewith
are strictly confidential and, with the exception of your counsel, legal
advisor, tax advisor, immediate family, or as required by applicable law or in
connection with your seeking to enforce your rights hereunder, have not and
shall not be disclosed, discussed, or revealed to any other persons, entities or
organizations, whether within or outside the Company, without the prior written
approval of the Company. This provision specifically refers to your co-workers
and other associates at Morgan Stanley and within the Company. You further agree
to take all reasonable steps necessary to ensure that confidentiality is
maintained by any of the individuals or entities referenced in this paragraph to
whom disclosure is authorized.



•
Regulatory Compliance. Notwithstanding anything herein to the contrary, you
expressly acknowledge that any payment of any kind provided by or referenced in
this offer letter must comply with all applicable laws, including any other
compensation restrictions or requirements imposed by the Company's regulators
before or after the date of this letter. If any payment pursuant to this letter
would violate applicable law in the reasonable, good faith judgment of the
Company after consultation with you and your counsel, you agree to waive your
right to, or if permissible, agree to the deferment of, such payment and, to the
extent required by any applicable law, to execute a release of any relevant
company within Bank of America and any relevant governmental agency from any
claim arising from failure of the Company to make, or the requirement of the
Company to defer, such payment; provided that, the Company agrees to (i) work in
good faith with any applicable regulator to implement the terms of this offer
letter in its original form, (ii) if such implementation is not possible, in
whole or in part, to use its reasonable best efforts to provide to you the value
of any waived amounts in an alternative form that is acceptable to the Company's
regulators, and (iii) in any event, generally treat you no less favorably than
the other Senior Executives who are scheduled to receive similar payments.



This letter and the attachments referenced herein constitute the complete
understanding between you and the Company concerning the subject matter(s)
addressed, and they supersede any prior oral or written understanding regarding
the terms and conditions of your employment with the Company. No oral
modifications to the commitments made herein shall be valid. Any changes to
these terms must be in writing and signed by you and an authorized
representative of the Company.


Gary, we believe that you are capable of making an outstanding contribution to
the Company and that we can offer you a challenging and rewarding career at Bank
of America.


Please review this letter and return the signed copy on or before April 15,
2011, as this date represents the expiration of this offer.


If you have any questions regarding the contents of this letter, the policies
and procedures referenced herein, or if there is any way I can help you further,
please do not hesitate to call.



 
9
Initials
The Company ABS
Candidate GGL

--------------------------------------------------------------------------------








Sincerely


/s/ Andrea B. Smith




Accepted and Agreed:


/s/ Gary G. Lynch
Andrea B. Smith
Global Human Resources Executive
Gary G. Lynch
Anticipated Start Date: September 1, 2011




Dated: April 14, 2011







Attachments:
•
Bank of America, Protection of Bank of America Confidential Information and
Employee and Customer Relationships

•
Proprietary Rights and Information Agreement

•
Bank of America Outside Directorship Policy

•
Outside Directorships Disclosure Form

•
Form RSU Award Agreement

•
Form LTC Award Agreement

•
Reimbursement Agreement (for Signing Bonuses)






 
10
Initials
The Company ABS
Candidate GGL